96 F.3d 1438
1996-2 Trade Cases  P 71,547
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philip HOWERTON, M.D.;  Ray M. Antley, M.D.;  Blue RidgeRadiology Associates, P.A., Plaintiffs-Appellants,v.GRACE HOSPITAL, INCORPORATED;  Piedmont Medical Imaging,P.C., Defendants-Appellees.
No. 95-2549.
United States Court of Appeals, Fourth Circuit.
Argued July 9, 1996.Decided Sept. 4, 1996.

ARGUED:  Robert Nelson Meals, LAW OFFICES OF ROBERT N. MEALS, P.L.L.C., Seattle, Washington, for Appellants.  James H. Sneed, MCDERMOTT, WILL & EMERY, Washington, D.C., for Appellees.  ON BRIEF:  Wayne M. Martin, Morganton, North Carolina, for Appellants.  Thomas M. Starnes, PATTON, STARNES, THOMPSON, AYCOCK, TEELE & BALLEW, P.A., Morganton, North Carolina, for Appellee Grace Hospital;  Thomas C. Morphis, TATE, YOUNG, MORPHIS, BACH & TAYLOR, L.L.P., Hickory, North Carolina, for Appellee Piedmont Medical Imaging.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:


1
In this action for damages and injunctive relief under the Sherman Act, physicians Philip Howerton and Ray M. Antley, together with their company, Blue Ridge Radiology Associates, P.A., appeal the district court's grant of summary judgment to the defendants, Grace Hospital, Inc., and Piedmont Medical Imaging, P.C.  (PMI).


2
We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Howerton et al. v. Grace Hospital, Inc., et al., No. CA-90-187-4 (W.D.N.C., July 7, 1995).

AFFIRMED